—Appeal from a judgment of the County Court of Essex County (Dawson, J.), rendered May 2, 1994, upon a verdict convicting defendant of *933the crimes of driving while intoxicated, aggravated unlicensed operation of a motor vehicle in the first degree and reckless driving.
Defendant was convicted after a jury trial of the crimes of driving while intoxicated, aggravated unlicensed operation of a motor vehicle in the first degree and reckless driving. He was sentenced to concurrent periods of imprisonment, the longest of which was l1/s to 4 years. Defendant contends that he was denied the effective assistance of counsel because his attorney failed to adduce evidence in support of his defense that he was not driving the subject vehicle. The record, however, reveals that defense counsel vigorously cross-examined the police officers who arrested defendant and that the witnesses defendant wished to have subpoenaed could not exonerate him as the driver of the vehicle. In view of this, we find that defendant was provided meaningful representation. We further find, in view of defense counsel’s opposition to consecutive sentences, that defendant was not denied the effective assistance of counsel during sentencing.
Cardona, P. J., Crew III, White, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.